Case 0:19-cv-63071-RAR Document 30 Entered on FLSD Docket 03/16/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                           CASE NO.: 0:19-cv-63071-RAR

  HOWARD COHAN,

          Plaintiff,

  vs.


  STEELBRIDGE LAS OLAS WEST, LLC
  d/b/a SUNTRUST CENTER AT LAS OLAS SQUARE,

        Defendant(s).
  ____________________________________/
                            NOTICE OF SETTLEMENT

          The Plaintiff, HOWARD COHAN and the Defendant, STEELBRIDGE LAS OLAS

  WEST, LLC, d/b/a SUNTRUST CENTER AT LAS OLAS SQUARE, (the Parties) by and through

  their undersigned counsel, hereby notify the Court that the instant action has settled. Accordingly,

  the Parties expect to file a stipulation of dismissal within thirty (30) days and should not be required

  to file any further responses, motions, and/or pleadings.

          RESPECTFULLY SUBMITTED March 16, 2020.

   By: /s/ Gregory S. Sconzo                          By: /s/ Todd R. Legon
   Gregory S. Sconzo, Esq.                            TODD R. LEGON
   Florida Bar No.: 0105553                           Florida Bar No. 814415
   Sconzo Law Office, P.A.                            JEFFREY A. SUDDUTH
   3825 PGA Boulevard, Suite 207                      Florida Bar No. 0169950
   Palm Beach Gardens, FL 33410                       LEGON FODIMAN, P.A.
   Telephone: (561) 729-0940                          Counsel for Defendant Steelbridge
   Facsimile: (561) 491-9459                          Las Olas West, LLC
   Service Email: sconzolaw@gmail.com                 3225 Aviation Avenue, Suite 301
   Email: greg@sconzolawoffice.com                    Miami, Florida 33133
   Attorney for Plaintiff                             Telephone: (305) 444-9991
                                                      Facsimile: (305) 444-9937
                                                      Primary e-mail: tlegon@lpflaw.com
                                                      Primary e-mail: jsudduth@lpflaw.com
                                                      Secondary e-mail: respinosa@lpflaw.com
                                                      Secondary e-mail: eservice@lpflaw.com
                                                      Attorney for Defendant
                                                     1
Case 0:19-cv-63071-RAR Document 30 Entered on FLSD Docket 03/16/2020 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 16, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on counsel of record in this action via transmission of Notices of Electronic

  Filing generated by CM/ECF.

                                                        _ /s/ Gregory S. Sconzo
                                                        Gregory S. Sconzo, Esq.




                                                    2
